Citation Nr: 0907933	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to lower extremities with neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1956 to July 1958.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDING OF FACT

The competent medical evidence demonstrates that the 
Veteran's residuals of frostbite to the feet with neuropathy 
are related to his active military service.


CONCLUSION OF LAW

Residuals of frostbite to the feet with neuropathy were 
incurred in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for residuals of frostbite to the feet with neuropathy is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b) (2008); see also Savage 
v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'  See 38 C.F.R. § 3.303(b) 
(2008).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2008).

Initially the Board observes that although copies of the 
Veteran's service treatment records were associated with his 
claims file, the National Personnel Records Center (NPRC) 
indicated that the Veteran's file was 'fire-related.'  A 
review of the service medical records reflects that many of 
these records were burned; thus, not all of his records are 
readable.  The Board notes that all relevant service 
treatment records were available and able to be reviewed.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated therein.  See 38 U.S.C.A. § 1111 (West 
2002). According to 38 C.F.R. § 3.304(b) (2008), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1) (2007).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

As was mentioned above, Veterans are presumed to have entered 
service in sound condition as to their health when there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  In the instant case, the 
Veteran's service treatment records, as noted above, were 
damaged in a fire, however, partial copies of the Veteran's 
induction examination are available and indicate the 
Veteran's lower extremities and feet were found to be within 
normal limits upon examination.  There is no indication in 
the induction examination report that the Veteran suffered 
frostbite prior to his induction into the Army.  Therefore, 
the Veteran is entitled to a presumption of soundness at 
service entrance with regards to residuals of frostbite to 
lower extremities with neuropathy.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  In addition, the Board notes 
that the only evidence that the Veteran was exposed to cold 
weather prior to service was the Veteran's statement by 
history noted in the service treatment records and, as noted 
above, the existence of conditions prior to service reported 
by the Veteran as medical history does not constitute, in and 
of itself, a notation of such conditions as required by 38 
C.F.R. 
§ 3.304(b) (2008).  Thus, the Board concludes that this is 
not clear and unmistakable evidence that a cold weather 
injury preexisted service.

The Veteran contends that he is entitled to service 
connection for residuals of frostbite to his feet with 
neuropathy.  Specifically, he asserts that such injury 
occurred to his feet while he was stationed in Germany.  The 
Board acknowledges, in this case, that the Veteran, as a lay 
person, can attest to the fact that he was exposed to 
extremely cold temperatures while serving in Germany.  

Pursuant to the Veteran's claim, he underwent a VA CIP (cold 
injury protocol) evaluation and examination in February 2006.  
In the history statement, the Veteran related his experiences 
in Germany in the late fall, early winter of 1957 and 1958, 
including being left out in the field for approximately 10 
days in very cold weather with little relief.  The Veteran 
further states that upon return to base he was treated and 
returned to light duty to prevent him from further exposure 
to the cold.  The Veteran also stated that since that time he 
has tingling, pain, and burning in the plantar surfaces of 
both feet.  The VA examiner reviewed the claims file 
including the available service treatment records.  The 
examiner diagnosed the Veteran with cold injuries, right and 
left foot, with residual dysesthesias, paresthesias, and 
hyperemia.  The Board observes that the examiner stated in 
the February 2006 cold injury protocol examination that the 
Veteran's statements were found to be credible and reliable 
with regard to the symptoms of residuals of frostbite to 
lower extremities with neuropathy.  Finally, the Board notes 
that the examiner provided a nexus opinion in which he stated 
that the Veteran's military service less likely than not 
aggravated the prior to service cold weather injury, however, 
as will be further explained below, the Board finds this 
opinion to be based on an inaccurate basis.

The Board notes that in the Veteran's service treatment 
records there is an entry indicating that he was indeed 
treated for a cold weather injury in January 1958.  The 
record reflects that the Veteran complained of a cold weather 
injury and the examiner at that time prescribed daily checks 
by medical personnel if the Veteran was exposed to cold 
weather.  The Board notes that the entry further provides 
that the Veteran did, by way of history, state that he had 
previously, in 1952, experienced a cold weather injury, 
however as the Veteran is not a medical professional and 
there is no competent evidence to show that the Veteran 
suffered from a cold weather injury in 1952, the Board finds 
that this report, by the Veteran, is not competent evidence 
of a preservice cold weather injury.  It is only evidence 
that the veteran had cold exposure in 1952.

In addition to the Board's interpretation of the January 1958 
entry in the service treatment records as an in-service 
complaint, competent evidence found in the February 2006 cold 
injury protocol examination indicates that the Veteran's 
current residuals of frostbite to the feet with neuropathy 
are the result of a previous cold weather injury.  Although 
the Board notes that the VA examiner concluded that the 
current diagnosis is not related to service, his opinion was 
based on the inaccurate belief that the Veteran had a cold 
weather injury that pre-existed service.  As the Board found 
that the Veteran was presumed sound upon entry into the 
military, there was no pre-existing injury for the purposes 
of this decision.  Therefore, with consideration of the 
competent evidence of an in-service complaint and a current 
diagnosis, the Board finds that it is as least as likely as 
not that the Veteran's residuals of frostbite to the feet 
with neuropathy is related to the Veteran's active duty 
service.  Under the circumstances, the Board must conclude 
that in resolving all doubt in the veteran's behalf the 
Veteran's residuals of frostbite to the feet with neuropathy 
were incurred in service.

As such, the Board finds that the record is in favor of the 
Veteran's claim of service connection for residuals of 
frostbite to the feet with neuropathy.  Additionally, the 
Board has considered the benefit of the doubt rule and 
determined that the claim must be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement for service connection for residuals of frostbite 
to the feet with neuropathy is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


